 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     KALIF BESS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00177 DAD-BAM
12                     Plaintiff,                   WAIVER OF DEFENDANT’S PERSONAL
                                                    PRESENCE; ORDER THEREON
13    vs.
14    KALIF BESS,                                   Hon. Barbara A. McAuliffe
15                    Defendant.
16
17
18          Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant Kalif Bess, having
19   been advised of his right to be personally present at all stages of the proceedings, hereby requests
20   that this Court permit him to waive his right to personally appear for any appearance and all
21   proceedings in this matter. Mr. Bess agrees that his interests shall be represented at all times by
22   the presence of his attorney, Reed Grantham from the Office of the Federal Defender for the
23   Eastern District of California, the same as if Mr. Bess were personally present. This Court has the
24   discretion under Rule 43(b)(2) to permit the defendant’s absence.
25   //
26   //
27   //
28   //
 1                                                Respectfully submitted,
 2
                                                  HEATHER E. WILLIAMS
 3                                                Federal Defender
 4
 5   Date: November 19, 2018                      /s/ Reed Grantham
                                                  REED GRANTHAM
 6                                                Assistant Federal Defender
                                                  Attorney for Defendant
 7                                                KALIF BESS
 8
 9          I consent to the above.
10
11   Dated: November 19, 2018                     Original signature on file
                                                  KALIF BESS
12                                                Defendant
13
14
15
16                                              ORDER
17          GOOD CAUSE APPEARING, the Court grants the Defendant’s request for waiver of his
18   personal appearance for all proceedings in this matter.
19
     IT IS SO ORDERED.
20
21      Dated:     November 19, 2018                           /s/ Barbara   A. McAuliffe   _
                                                          UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                      2
